Filed Pursuant to Rule 424(b)(3) Registration No.333-159645 PROSPECTUS AMBIENT CORPORATION 38,533,831 shares of Common Stock This Prospectus relates to the resale by the selling stockholders of up to 38,533,831 shares of our common stock, par value $0.001 (the "Common Stock") issuable upon exercise of currently exercisable warrants. We will not receive any of the proceeds from the sale of the shares by the selling stockholders. The selling stockholders may sell the shares from time to time at the prevailing market price or in negotiated transactions. Each of the selling stockholders may be deemed to be an "underwriter," as such term is defined in the Securities Act of 1933, as amended (the "Act"). Our Common Stock is quoted on the OTC Bulletin Board under the trading symbol "ABTG". The last reported sales price per share of our Common Stock as quoted by the OTC Bulletin Board on April 29, 2010 was $0.082. AS YOU REVIEW THIS PROSPECTUS, YOU SHOULD CAREFULLY CONSIDER THE MATTERS DESCRIBED IN THE SECTION OF THIS PROSPECTUS TITLED "RISK FACTORS" BEGINNING ON PAGE4. NEITHER THE SECURITIES EXCHANGE AND COMMISSION (THE "SEC") NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED ON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is May 4, 2010 PRINCIPAL EXECUTIVE OFFICE: Ambient Corporation 7 Wells Avenue Newton, Massachusetts 02459 (617) 332-0004 AMBIENT CORPORATION TABLE OF CONTENT PROSPECTUS SUMMARY 1 RISK FACTORS 4 USE OF PROCEEDS 8 AGREEMENTS WITH THE SELLING STOCKHOLDERS 8 DIVIDEND POLICY 9 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 10 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 22 LEGAL PROCEEDINGS 22 MANAGEMENT 22 EXECUTIVE COMPENSATION 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 BENEFICIAL OWNERSHIP OF MANAGEMENT, DIRECTORS AND CERTAIN BENEFICIAL HOLDERS 26 SELLING STOCKHOLDERS 28 PLAN OF DISTRIBUTION 29 DESCRIPTION OF CAPITAL STOCK 30 DISCLOSURE OF SEC POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 30 LEGAL MATTERS 31 EXPERTS 31 WHERE YOU CAN FIND MORE INFORMATION 31 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this Prospectus. The selling stockholders are offering to sell, and seeking offers to buy, shares of our Common Stock only in jurisdictions where offers and sales are permitted. The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of Common Stock. PROSPECTUS SUMMARY THIS IS ONLY A SUMMARY AND DOES NOT CONTAIN ALL OF THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD READ THE ENTIRE PROSPECTUS, ESPECIALLY THE SECTION TITLED "RISK FACTORS" AND OUR FINANCIAL STATEMENTS AND THE RELATED NOTES INCLUDED IN THIS PROSPECTUS, BEFORE DECIDING TO INVEST IN SHARES OF OUR COMMON STOCK. AMBIENT CORPORATION Ambient Corporation (referred to herein as “we,” “our,” “us,” “Ambient,” or the “Company”), incorporated under the laws of the State of Delaware in June1996,is a pioneering integrator of smart grid communications platforms, creating high-speed Internet Protocols (IP)-based data communications networks to support all aspects of a smart grid. The Ambient smart grid platform, known as Ambient Smart Grid®, facilitates a two-way, real-time communications network to serve the “last mile” backhaul. This common-core infrastructure isnecessary for utilities to implement smart grid applications such as Advanced Metering Infrastructures (AMI), real-time pricing, and Demand Side Management (DSM) while enabling distribution monitoring and automation, as well as direct load control. When combined, these applications can offer economic, operational and environmental benefits for utilities, and their customers. The Ambient’s Smart Grid® platform, which includes communication nodes, a management system and a suite of applications, has been designed to be an open, standards-based system intended to support a variety of applications and services simultaneously.Ambient has designed, developed, and delivered three generations of our Smart Grid® communications nodes.With each successive generation, Ambient has continued to support and integrate additional applications.During the summer of 2009, Ambient began the design and development of its fourth generation communication node. Testing of prototypes is expected to begin during the second quarter of 2010. Throughout the past four years, Ambient has been a supplier to Duke Energy’s smart grid initiatives. In 2008, Ambient received purchase orders from Duke Energy for its X2000 and X-3000 communications nodes, license for the Ambient Element Management System (AmbientNMS®), and engineering support in building out an intelligent smart grid platform. In September2009,Ambient and the utility entered into a long-term agreement to supply Ambient’s latest X-series smart grid nodes, the X-3100 for deployment throughout the utility’s electric power distribution grid.Under the terms of the agreement, we have, to date, received purchase orders for product to be delivered through third quarter of 2010, amounting to approximately $10.0 million. Our goal remains to be the leading designer, developer and systems integrator of a turnkey Ambient Smart Grid® platform, incorporating a wide array of communications technology and protocols enabling smart grid applications such as third-party advanced metering solutions and our internally developed energy sensing capabilities. Ambient views the smart grid communications platform to be a key factor for utilities to efficiently integrate increasing portfolios of energy services and applications. Ambient intends to actively seek new opportunities for commercial deployments and to bring new and existing networks to full commercialization. Throughout 2010, Ambient’s principal target customers will continue to be electric utilities deploying smart grid technologies, primarily in North America. Ambient intends to continue to collaborate with other technology companies and utility customers to drive the development of new utility and consumer applications and to promote the need for the Ambient Smart Grid® platform. To date, we have funded operations primarily through the sale of our securities. In connection with the continued development, marketing, and deployment of our products, technology, and services, we anticipate that we will continue to augment our revenue generation capabilities with such raises in the future and anticipate that we will continue to incur losses during 2010.We recognized revenues of 2,193,338 and $12,622,353 for the years ended December31, 2009 and 2008 respectively, representing sales of equipment, software and services to Duke Energy. We incurred net losses of 14,246,284 and $11,294,199 for the years ended December31, 2009 and 2008, respectively. From inception through the third quarter of 2008, the Company was in the development stage and had insignificant recurring revenues. In the fourth quarter of 2008, management determined that the Company was no longer in the development stage as the Company’s products were being deployed in more significant smart grid deployments and the prospects for generating significant revenues from generally available products were increasing. 1 CORPORATE INFORMATION Our principal offices are located 7 Wells Avenue, Newton, Massachusetts 02459, and our telephone number is (617) 332-0004. We maintain a website at www.ambientcorp.com. Information contained on our website is not part of this Prospectus. RISK FACTORS Investing in shares of our Common Stock involves significant risk. You should consider the information under the caption "RISK FACTORS" beginning on page 4of this Prospectus in deciding whether to purchase the Common Stock offered under this Prospectus. 2 THE OFFERING Securities offered by the selling stockholders 38,533,831shares of Common Stock. (1) Shares outstanding before the Offering (2) 1,587,790,354 Use of Proceeds We will not receive any proceeds from the sale of the Common Stock by the selling stockholders ————— Refers to shares issuable upon exercise of warrants issued to Kuhns Brothers (“Kuhns”), an investment firm and a registered broker dealer, or its designees, in connection with certain financings that we consummated between July2007 and November2008 and is comprised of the following: to (i) 750,000 shares of Common Stock issuable upon exercise of warrants issued in January2007 in connection with the retainer of Kuhns as investment advisor to us and (ii) 37,783,831 shares ofCommon Stock issuable upon exercise of warrants issued as compensation for placement agent services rendered in connection with the above referenced financings. For a description of the agreement between us and the holders of the Warrants and the Other Warrants, see "DESCRIPTION OF THE AGREEMENTS WITH SELLING STOCKHOLDERS". As of April 29, 2010. Does not include (i) up to an aggregate of 52,512,000 shares of Common Stock issuable upon exercise of options granted under our 2000 Equity Incentive Stock Option Plan and our 2002 Non-Employee Director Stock Option Plan, (ii) any of the shares described in footnote (1) above and (iii) 61,060,000 shares of Common Stock issuable upon exercise of other outstanding options and warrants. 3 RISK FACTORS INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE RISKS AND UNCERTAINTIES DESCRIBED BELOW BEFORE YOU PURCHASE ANY OF OUR COMMON STOCK. IF ANY OF THESE RISKS OR UNCERTAINTIES ACTUALLY OCCURS, OUR BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS COULD BE MATERIALLY ADVERSELY AFFECTED, AND YOU COULD LOSE ALL OR PART OF YOUR INVESTMENT. RISKS CONCERNING OUR BUSINESS RISKS CONCERNING OUR BUSINESS OUR RELATIONSHIP WITH DUKE ENERGY IS MATERIAL TO OUR SUCCESS, AND THE TERMINATION OF SUCH RELATIONSHIP FOR ANY REASON WILL ADVERSELY AFFECT OUR OPERATIONS AND PROSPECTS. Our immediate business opportunities continue to be largely dependent on the success of our deployments, and the future decisions of Duke Energy relating to smart grid system architecture, and the Ambient fourth generation Node. We are focusing much of our time, attention and resources on the rollout of the equipment and software delivered to Duke Energy. The success of our endeavors with respect to the deployment is subject to several risks. These risks include our dependence on third parties to deliver and support reliable components to manufacture and assemble our end products, and our dependence on our engineering team to continue to advance our software products. If we are unable to effectively manage and maintain our relationship with Duke Energy, our business could be materially and adversely affected in its ability to continue, and our operations could be jeopardized. We will need to secure additional firm purchase orders from Duke Energy or enter into additional contracts with other utilities to be able to continue our operations in the future, and there is no assurance that other utilities will adopt our smart grid technology or contract with us to provide our services to them. Further, no assurance can be provided that Duke Energy will purchase or deploy our new generation nodes that are currently under development. WE CURRENTLY DEPEND ON ONE KEY CUSTOMER FOR All OUR REVENUE, AND THE LOSS OF, OR A SIGNIFICANT SHORTFALL IN ORDERS FROM, THIS KEY CUSTOMER COULD SIGNIFICANTLY REDUCE OUR REVENUE. For the years ended December31, 2009 and 2008, 100% of our revenue wasfrom Duke Energy. Our inability to generate additionalanticipated revenue from our key customer, or a significant shortfall in sales will likely significantly reduce our revenue and adversely affect our business. Our operating results in the foreseeable future continue to depend on our ability to further our deployments with our existing customer, and our ability to affect deployments with our existing utility. THE PACE AND PROGRESS OF FEDERALINITIATIVES IN THE SMART GRID AREA, MAY AFFECT PURCHASING DECISION BY UTILITIES AND THEREBY ADVERSELY AFFECT OUR BUSINESS OPERATIONS. The promise of funding from the federal government, provided by the American Reinvestment and Recovery Act, minimized much of the risk associated with adoption of new technology and encouraged utilities considering smart grid deployments to actively develop deployment plans. While the intent of the American Reinvestment and Recovery Act was to boost the fledgling industry, in 2009, the lack of availablefederal funds unexpectedly resulted in a slowing of anticipated deployments while the Department of Energy transformed the ARRA mandates into workable programs. Accordingly, any further significantdelay in utilities reaching agreement with the terms of the grant awards may affect utilities' decision process as it relates to the timing of deployment of smart grid technologies.All of these factors could materially adversely affect our business and prospects. WEHAVE CONTRACTED WITH ONE SUPPLIER TO MANUFACTURE OUR NODES In both 2009 and 2008, we used one contract manufacturer to produce our nodes.Should our relationship with the manufacturer deteriorate or terminate or should this supplier lose some or all of its access to the products or components that comprise all or part of the nodes that we purchase from it our performance could be adversely affected. Under such circumstances, we would be required to seek alternative sources of supply for these products, and there can be no assurance that we would be able to obtain such products from alternative sources on the same terms. A failure to obtain such products on as favorable terms could have an adverse effect on our revenue and/or gross margin. FUTURE ECONOMIC CONDITIONS IN THE U.S. AND GLOBAL MARKETS MAY HAVE A MATERIAL ADVERSE IMPACT ON OUR BUSINESS AND FINANCIAL CONDITION THAT WE CURRENTLY CANNOT PREDICT. The U.S. and other global world economies are slowly recovering from a recessionthat began in 2008 and extended into 2009.Although economic growth has resumed, it remains modest and the timing of an economic recovery is uncertain. There are likely to be significant long-term effects resulting from the recession and credit market crisis, including a future global economic growth rate that is slower than what was experienced in recent years. Unemployment rates remain high and businesses and consumer confidence levels have not yet fully recovered to pre-recession levels. In addition, more volatility may occur before a sustainable, yet lower, growth rate is achieved. This could result in reductions in sales of our products and services, slower adoption of new technologies and increase price competition. Any of these events would likely harm our business, results of operations and financial conditions. 4 IF WE ARE UNABLE TO OBTAIN ADDITIONAL FUNDS WHEN NEEDED, WE MAY NOT BE ABLE TO EXPAND EXISTING COMMERCIAL DEPLOYMENTS. Management believes that we will be able to meet our operating requirements for the balance of 2010. This is based on the value of our currently available cash resources,the committed equity based financing arrangement discussed in Note 9 to our financial statements, and anticipated revenues. However, we may need to raise funds in order to expand existing commercial deployments and otherwise grow our operations to meet the demands associated with any additional significant purchase orders. There are no assurances that we will be successful in obtaining additional required capital if or when needed. OTHERS MAY CHALLENGE OUR INTELLECTUAL PROPERTY RIGHTS WHICH MAY NEGATIVELY IMPACT OUR COMPETITIVE POSITION Our portfolio includes twenty-three patents issued or allowed by the USPTO primarily relating to coupling technology, and we have several pending patent applications in the United States and in other jurisdictions. We have filed with the United States Patent and Trademark Office ("USPTO"), and with the appropriate agencies in foreign countries and other jurisdictions, patent applications with respect to various aspects and applications of our smart grid technology including the Energy Sensing portion of Ambient Smart Grid®. Although we rely on a combination of patents, copyrights, trade secrets, nondisclosure and other contractual provisions and technical measures to protect our intellectual property rights, it is possible that our rights relating to Ambient’s Smart Grid™ solution may be challenged and invalidated or circumvented. Further, effective intellectual property protection may be unavailable or limited. Despite efforts to protect our proprietary rights, unauthorized parties may attempt to copy, reverse engineer, or otherwise use aspects of processes and devices that we may regard as proprietary. Policing unauthorized use of proprietary information is difficult, and there can be no assurance that the steps we have taken will prevent misappropriation of our technologies. In the event that our intellectual property protection is insufficient to protect our intellectual property rights, we could face increased competition in the market for technologies, which could have a material adverse effect on our business, financial condition and results of operations. OTHER COMPANIES MAY DEVELOP AND SELL COMPETING PRODUCTS THAT MAY REDUCE THE SALES OF OUR PRODUCTS OR RENDER OUR PRODUCTS OBSOLETE. The smart grid communications marketplace is rapidly evolving and therefore has rapidly changing technological, regulatory and consumer requirements. We will need to continue to maintain and improve our competitive position to keep pace with the evolving needs of our customers, and continue to develop and introduce new products, features and services in a timely and efficient manner. Our competitors include both small companies and some of the largest companies in the electronics industry, operating either alone or together with trade associations and partners. There can be no assurance that other companies will not develop products that compete with our products in the future. Some of our potential competitors have longer operating histories, greater name recognition, and substantially greater financial, technical, sales, marketing and other resources than our Company. These potential competitors may, among other things, undertake more extensive marketing campaigns, adopt more aggressive pricing policies, obtain more favorable pricing from suppliers and manufacturers and exert more influence on the sales channel than we do. As a result, we may not be able to compete successfully with these potential competitors, and these potential competitors may develop or market technologies and products that are more widely accepted than those we are developing or that would render our products obsolete or noncompetitive. WE HAVE A HISTORY OF LOSSES, AND WE EXPECT THESE LOSSES TO CONTINUE INTO 2010. We are a company engaged in the design, development and marketing of our smart grid communication technology and solutions. We incurred net losses of $14,246,284 and $11,294,199 for the years ended December31, 2009 and 2008, respectively. We expect to continue to incur net losses as we further develop, test, and market Ambient Smart Grid® technology. Our ability to generate and sustain significant additional revenues or achieve profitability will depend upon the factors discussed elsewhere in this "Risk Factors" section. There are no assurances that we will achieve or sustain profitability, or that our operating losses will not increase in the future. If we do achieve profitability, we cannot be certain that we can sustain or increase profitability on a quarterly or annual basis in the future. 5 IF WE ARE UNABLE TO SATISFY THE REQUIREMENTS OF SECTION -OXLEY ACT, OR OUR INTERNAL CONTROL OVER FINANCIAL REPORTING IS NOT EFFECTIVE, THE RELIABILITY OF OUR FINANCIAL STATEMENTS MAY BE QUESTIONED AND OUR SHARE PRICE MAY SUFFER. Section404 of the Sarbanes-Oxley Act requires any company subject to the reporting requirements of the U.S. securities laws to do a comprehensive evaluation of its internal control over financial reporting. Our independent auditors will be required to issue an opinion on the effectiveness of our internal control over financial reporting for our annual report on Form10-K for our fiscal year ending December31, 2010. The rules governing the standards that must be met for management to assess our internal controls over financial reporting are complex and require significant documentation, testing and possible remediation to meet the detailed standards under the rules. It is possible that we could discover certain deficiencies in the design and/or operation of our internal controls that could adversely affect our ability to record, process, summarize and report financial data. We have invested and will continue to invest significant resources in this process. We are uncertain as to what impact a conclusion that deficiencies exist in our internal control over financial reporting would have on the trading price of our common stock. RISKS CONCERNING OUR CAPITAL STRUCTURE VICIS CAPITAL MASTER FUND OWNS A MAJORITY OF AMBIENT’S ISSUED AND OUTSTANDING COMMON STOCK AND WILL THUS BE ABLE TO CONTROL THE OUTCOME OF ALL ISSUES SUBMITTED TO OUR STOCKHOLDERS. Vicis holds, as of April 29, 2010, approximately 83.62% of our issued and outstanding common stock. As a result, Vicis is able to control the outcome of all issues submitted to our stockholders, including the election of all of our directors, the appointment of new management and the approval of any other action requiring the approval of our stockholders, including any amendments to our certificate of incorporation, a sale of all or substantially all of our assets or a merger or a going private transaction. A principal of Vicis also is a member of our board of directors. FUTURE SALES OF COMMON STOCK OR OTHER DILUTIVE EVENTS MAY ADVERSELY AFFECT PREVAILING MARKET PRICES FOR OUR COMMON STOCK. As of April 29, 2010, we were authorized to issue up to 2,000,000,000 shares of common stock, of which 1,587,790,354 shares were outstanding. As of April 29, 2010, an additional 232,017,931 shares of common stock were reserved for the exercise of outstanding options and warrants to purchase common stock and the reservations of shares in the various stock option plans. Many of the above options and warrants contain provisions that require the issuance of increased numbers of shares of common stock in the event of stock splits, redemptions, mergers and other transactions. The occurrence of any such event or the exercise of any of these options or warrants would dilute the interest in our company represented by each share of common stock and may adversely affect the prevailing market price of our common stock. Additionally, our board of directors has the authority, without further action or vote of our stockholders, to issue authorized shares of our common stock that are not reserved for issuance. In addition, in order to raise the amount of capital that we need at the current market price of our common stock, we may need to issue a significant number of shares of common stock (or securities that are convertible into or exercisable for a significant number of shares of our common stock). Any of these issuances will dilute thepercentage ownership interests of our current stockholders, which will have the effect of reducing their influence on matters on which our stockholders vote, and might dilute the book value and market value of our common stock. Our stockholders may incur additional dilution upon the exercise of currently outstanding or subsequently granted options or warrants to purchase shares of our common stock. OUR STOCK PRICE MAY BE VOLATILE. The market price of our common stock will likely fluctuate significantly in response to the following factors, some of which are beyond our control: ●
